Case 1:18-cv-01730-REB-SKC Document 44 Filed 01/22/19 USDC Colorado Page 1 of 13




                               IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF COLORADO


      Civil Action No. 1:18-cv-01730- REB-SKC


      PHILADELPHIA INDEMNITY INSURANCE
      COMPANY, a Pennsylvania corporation,
      individually and as subrogee of its insured,
      Columbine Country Club

                  Plaintiff,

      v.

      TEXTRON SPECIALIZED VEHICLES, INC.,
      a Delaware corporation; TEXTRON INC., a
      Delaware corporation; and
      DOES I – X, inclusive,

                  Defendants/Third-Party Plaintiffs,

      v.

      CURTIS INSTRUMENTS, INC., a New York
      Corporation,

                  Third-Party Defendants.


                                 AMENDED CASE SCHEDULING ORDER

                                    1. DATE OF CONFERENCE
                         AND APPEARANCES OF COUNSEL AND PRO SE PARTIES

               A Telephonic Status Conference will be held on January 22, 2019 at 11:00 a.m. before

   Magistrate Judge S. Kato Crews. It is anticipated that the following attorneys will appear to

   represent the parties:

   Counsel for Defendants Textron Specialized Vehicles, Inc. and Textron, Inc.:

   Adam P. O’Brien

                                                       1
   3147062v1
Case 1:18-cv-01730-REB-SKC Document 44 Filed 01/22/19 USDC Colorado Page 2 of 13




   William D. Healy
   Wells, Anderson & Race, LLC
   1700 Broadway, Suite 1020
   Denver, CO 80290
   Telephone: (303) 830-1212
   E-mail: aobrien@warllc.com; whealy@warllc.com

   Counsel for Plaintiff Philadelphia Indemnity Insurance Company:

   Christopher J. Brennan
   Bauman Loewe Witt & Maxwell, PLLC
   8765 E. Bell Road, Suite 210
   Scottsdale, AZ 85260
   Phone: (480) 502-4664
   E-mail: cbrennan@blwmlawfirm.com

   Counsel for Third-Party Defendants Curtis Instruments, Inc.:

   Brett Godfrey
   Lily Nierenberg
   Godfrey Johnson, P.C.
   9557 S. Kingston Ct.
   Englewood, CO 80112
   Telephone: (303) 228-0700
   E-mail: godfrey@gojolaw.com; nierenberg@gojolaw.com


                                     2. STATEMENT OF JURISDICTION

               This Court has original jurisdiction under 28 U.S.C. §1332 because diversity of

   citizenship exists between Plaintiff, Defendants/Third-Party Plaintiffs, and Third-Party

   Defendant and the amount of controversy exceeds $75,000. Philadelphia Indemnity Insurance

   Company is incorporated in and has its principle place of business in Pennsylvania. Textron

   Specialized Vehicles, Inc. is a Delaware corporation with its principle place of business in

   Georgia. Textron, Inc. is a Delaware corporation with its principle place of business in Rhode

   Island. Third-Party Defendant Curtis Instruments, Inc. is a New York corporation with its

   principle place of business in New York.



                                                       2
   3147062v1
Case 1:18-cv-01730-REB-SKC Document 44 Filed 01/22/19 USDC Colorado Page 3 of 13




                                 3. STATEMENT OF CLAIMS AND DEFENSES

                       a.      Plaintiff(s):
               Plaintiff’s insured, Columbine Country Club, experienced a fire at its facility on August

   25, 2016. The fire caused $1,625,204.15 in damages and Plaintiff has brought negligence and

   product liability causes of action against the Defendants alleging that a Cushman-branded Shuttle

   6 personal transportation vehicle was defective and caused the fire, as more fully alleged in the

   Complaint.


                       b.      Defendants/Third-Party Plaintiffs:
               The Textron Defendants deny they are liable for Plaintiff’s claims and asserted damages.

   The Cushman Shuttle 6 was not defective or unreasonably dangerous at the time of sale. The

   Textron Defendants deny that the Cushman Shuttle 6 was negligently designed, manufactured, or

   assembled. The Textron Defendants deny that the Cushman Shuttle 6 was defective in its

   distribution, marketing, design, manufacture, and assembly/installation, and that it did not

   include adequate instructions or warnings of potential hazard or failure modes. The Textron

   Defendants incorporate the defenses identified in their Answer.

               The Textron Defendants brought third party claims against Third-Party Defendant Curtis

   Instruments based on Curtis’ manufacture of components claimed to be defective by Plaintiff.

   While the Textron Defendants deny the vehicle or any of its components were defective, in the

   event Plaintiff’s allegations are true, then Curtis is liable for Plaintiff’s claimed damages and any

   damages, costs, or fees incurred by the Textron Defendants.

                      c.      Third-Party Defendant:

               Curtis Instruments, Inc. denies it is liable for Third-Party Plaintiff’s asserted claims and



                                                          3
   3147062v1
Case 1:18-cv-01730-REB-SKC Document 44 Filed 01/22/19 USDC Colorado Page 4 of 13




   damages, intends to file a motion seeking to dismiss some or all of the claims against it, and

   denies that its controller (if actually installed in the subject golf cart) could have caused any fire.

   Curtis Instruments, Inc.’s Answer is due on February 12, 2019. Curtis Instruments, Inc.

   incorporates herein all general and specific denials and all defenses and affirmative defenses that

   will be set forth in its Answer and/or all arguments set forth in its Motion to Dismiss.



                                             4. UNDISPUTED FACTS

               The following facts are undisputed by Plaintiff and the Textron Defendants:

               1.     Columbine Country Club experienced a fire at its property on August 25, 2016.

               2.     Philadelphia Indemnity Insurance Company insured Columbine County Club at

   the time of the fire

               3.     Columbine Country Club made a claim with Plaintiff after the fire.

               4.     Plaintiff made payments to and on behalf of Columbine Country Club after the

   fire.

               5.     Textron Specialized Vehicles manufactured the Cushman branded Shuttle 6

   personal transportation vehicle.

               Third-Party Defendant Curtis Instruments, Inc. does not admit any of the above facts.


                                       5. COMPUTATION OF DAMAGES

   Plaintiff’s Calculation:

               Plaintiff made payments totaling $1,624,204.15 to its insured Columbine County Club

   following the August 25, 2016 fire. Plaintiff’s damages are economic in nature, consisting of

   cost to repair the fire-damaged property, damage to business personal property, and loss of use

   of property. Supporting documentation for each payment is contained with the insurance claim

                                                          4
   3147062v1
Case 1:18-cv-01730-REB-SKC Document 44 Filed 01/22/19 USDC Colorado Page 5 of 13




   file and was disclosed pursuant to Fed. R. Civ. P. 26(a)(1)(A)(iii).

   Defendants’/Third-Party Plaintiffs’ Calculation:

               The Textron Defendants are not seeking damages against Plaintiff, except to the extent

   of any recoverable attorney’s fees or costs. The Textron Defendants are seeking damages

   against Third-Party Defendants Curtis in the form of any damages caused by Curtis and the

   allegedly defective components, including any damages recovered by Plaintiff against the

   Textron Defendants and all attorney’s fees or costs recoverable under applicable law.

               Third-Party Defendant Curtis Instruments, Inc. claims the right to recover all costs and

   attorney fees available under applicable law.


                            6. REPORT OF PRECONFERENCE DISCOVERY AND
                                  MEETING UNDER FED. R. CIV. P. 26(f)

                a.     Date of Rule 26(f) meeting.

               Initial Meeting: August 29, 2018
               Supplemental meeting including Third-Party Defendant: January 18, 2019

                b.     Names of each participant and party he/she represented.

               Christopher Brennan for Plaintiff Philadelphia Insurance Company;
               Adam P. O’Brien for Textron Specialized Vehicles Inc. and Textron Inc.; and
               Lily Nierenberg for Curtis Instruments.

                c.     Statement as to when Rule 26(a)(1) disclosures were made or will be made.

               Initial Rule 26(a)(1) disclosures were made on September 14, 2018.

          Third-Party Defendant Curtis Instruments, Inc. will make its initial disclosures by
   February 12, 2019.

                d.     Proposed changes, if any, in timing or requirement of disclosures under Fed. R.
                       Civ. P. 26(a)(1).

               See above.



                                                          5
   3147062v1
Case 1:18-cv-01730-REB-SKC Document 44 Filed 01/22/19 USDC Colorado Page 6 of 13




                e.      Statement concerning any agreements to conduct informal discovery:

               The parties discussed the possibility of conducting informal discovery, including the

   exchange of documents and other requested information. Plaintiff and Defendants/Third-Party

   Plaintiffs will cooperate to share all served and disclosed documents and pleadings with Third-

   Party Defendant Curtis Instruments Inc. by January 31, 2019.

                f.      Statement concerning any other agreements or procedures to reduce discovery and other
                        litigation costs, including the use of a unified exhibit numbering system.

               The parties shall use a unified system of exhibit numbering in depositions. The parties

   agree to exchange discovery and exhibits electronically and to Bates-number the documents they

   produce.


                g.      Statement as to whether the parties anticipate that their claims or defenses will involve
                        extensive electronically stored information, or that a substantial amount of disclosure or
                        discovery will involve information or records maintained in electronic form.

               The parties do not anticipate that their claims or defenses will involve extensive

   electronically stored information, or that a substantial amount of disclosure or discovery will

   involve information or records maintained in electronic format.

               The parties will work together to address issues of privilege as to computer generated

   records.

                h.      Statement summarizing the parties’ discussions regarding the possibilities for
                        promptly settling or resolving the case.

               The parties anticipate further discussions regarding the possibility of settlement following

   initial disclosures and discovery.

                                                       7. CONSENT

                All parties have not consented to the exercise of jurisdiction of a magistrate judge.



                                                             6
   3147062v1
Case 1:18-cv-01730-REB-SKC Document 44 Filed 01/22/19 USDC Colorado Page 7 of 13




                                          8. DISCOVERY LIMITATIONS

                a.      Modifications which any party proposes to the presumptive numbers of
                        depositions or interrogatories contained in the Federal Rules.

               Each party shall be limited to 10 depositions, exclusive of expert witnesses.

               Each party shall be limited to 25 interrogatories to each other party, including

   discrete subparts.

                b.    Limitations which any party proposes on the length of depositions. Non-party fact
                witness depositions shall not exceed 4 hours and party depositions shall not exceed one
                day of 7 hours.

               c.      Limitations which any party proposes on the number of requests for production and/or

   requests for admission.


               Each party shall be limited to 25 requests for productions and 35 requests for admission to each

   other party, excluding any requests for admission regarding the authentication of documents.

                        d.      Other Planning or Discovery Orders
               This Court issued a Protective Order dated October 3, 2018. Upon acceptance of this

   Scheduling Order, and without the need for further request, the terms of that Protective Order

   shall be deemed to govern and protect all parties in this case.

               Defendants/Third-Party Plaintiffs Textron Inc. and Textron Specialized Vehicles Inc.

   shall be considered a single “party” for purposes of this section 8 of the Amended Scheduling

   Order.

                                         9. CASE PLAN AND SCHEDULE

                        a.      Deadline for Joinder of Parties and Amendment of Pleadings:

                       April 1, 2019

                        b.      Discovery Cut-off:


                                                           7
   3147062v1
Case 1:18-cv-01730-REB-SKC Document 44 Filed 01/22/19 USDC Colorado Page 8 of 13




               October 1, 2019

               c.     Dispositive Motion Deadline:

               October 31, 2019

               d.     Expert Witness Disclosure

                     1.     The parties shall identify anticipated fields of expert testimony, if
                            any.

                     Plaintiff anticipates calling expert witnesses in the following areas:

                            Fire Origin and Cause
                            Engineering
                            Any expert necessary to rebut any expert identified by Defendants.

                     The Textron Defendants anticipates calling expert witnesses in the
                     following areas:

                            Fire Origin and Cause
                            Engineering and/or Maintenance
                            Any expert necessary to rebut any expert identified by Plaintiff or
                            Third-Party Defendant.

                     Third-Party Defendant anticipates calling expert witnesses in the
                     following areas:

                            Fire Origin and Cause
                            Engineering
                            Maintenance
                            Any expert necessary to rebut any expert identified by another
                            party

                      2.      Limitations which the parties propose on the use or number of
                      expert witnesses.

                     Three retained experts per party, unless additional experts are approved by
                     the Court.

                     3.     The parties shall designate all experts and provide opposing counsel
                     and any pro se parties with all information specified in Fed. R. Civ. P.
                     26(a)(2) on or June 3, 2019.

                     4.     The parties shall designate all rebuttal experts and provide opposing

                                                  8
   3147062v1
Case 1:18-cv-01730-REB-SKC Document 44 Filed 01/22/19 USDC Colorado Page 9 of 13




                        counsel and any pro se party with all information specified in Fed. R. Civ.
                        P. 26(a)(2) on or before July 15, 2019.

                 e.      Identification of Persons to Be Deposed:
   Plaintiff:
                 Deponent                               Anticipated Length
                 Textron     representatives    and     4-7 hours each
                 employees regarding design,
                 manufacturing,           assembly,
                 inspections, testing, and quality
                 control of the product at issue, as
                 well     as    individuals    who
                 investigated the fire.
                 Fire department personnel              3-4 hours
                 Other facts witnesses identified       TBD
                 through discovery
                 Defendants’ expert witnesses           TBD
   The Textron Defendants:
                 Deponent                               Anticipated Length
                 Individuals who operated or were       7 hours
                 responsible for maintenance of the
                 Cushman Shuttle 6
                 Representative of Columbine            4-5 hours
                 Country Club
                 Representative of Plaintiff or         TBD
                 individuals who investigated the
                 August 25, 2016 fire.
                 Representative of Crawford &           TBD
                 Company, Cunning Lindsey U.S.,
                 Inc., and /or CCIG
                 Representative      of     Hyder       TBD
                 Construction,      Inc.,     DCB
                 Construction Company, Inc., and/
                 or Metallic Building Company
                 Representative      of     Enviro      TBD
                 Excellence Consulting and Testing
                 or ATC Group Services, LLC
                 Representative or employees of         4-7 hours
                 Curtis Instruments
                 Other fact witnesses revealed          TBD
                 through discovery
                 Experts                                TBD


                                                   9
   3147062v1
Case 1:18-cv-01730-REB-SKC Document 44 Filed 01/22/19 USDC Colorado Page 10 of 13




   Third-Party Defendants:
                 Deponent                                 Anticipated Length
                 Individuals who operated or were         7 hours
                 responsible for maintenance of the
                 Cushman Shuttle 6
                 Trexton      representatives     and     4-7 hours each
                 employees regarding design,
                 manufacturing,             assembly,
                 inspections, testing, and quality
                 control of the product at issue, as
                 well     as     individuals     who
                 investigated the fire.
                 Fire department personnel                3-4 hours
                 Representative of Plaintiff or           TBD
                 individuals who investigated the
                 August 25, 2016 fire.
                 Representative of Crawford &             TBD
                 Company, Cunning Lindsey U.S.,
                 Inc., and /or CCIG
                 Representative         of      Hyder     TBD
                 Construction,        Inc.,      DCB
                 Construction Company, Inc., and/
                 or Metallic Building Company
                 Representative        of      Enviro     TBD
                 Excellence Consulting and Testing
                 or ATC Group Services, LLC
                 Other fact witnesses revealed            TBD
                 through discovery
                 Any Expert endorsed by Plaintiff         TBD
                 or Third-Party Plaintiff

                  f.     Deadline for Interrogatories:

                 August 16, 2019

                  g.     Deadline for Requests for Production of Documents and/or Admissions

                 August 16, 2019

                             10. DATES FOR FURTHER CONFERENCES

                  a.     Status conferences will be held in this case at the following dates and times:
                                                                                                     .

                  b.    A final pretrial conference will be held in this case on ____________at

                                                    10
   3147062v1
Case 1:18-cv-01730-REB-SKC Document 44 Filed 01/22/19 USDC Colorado Page 11 of 13




                      o’clock _____m. A Final Pretrial Order shall be prepared by the parties and submitted
                      to the court no later than seven (7) days before the final pretrial conference.

                                    11. OTHER SCHEDULING MATTERS

                      a.      Identify those discovery or scheduling issues, if any, on which counsel after
                      a good faith effort, were unable to reach an agreement.

                     None.

                      b.      Anticipated length of trial and whether trial is to the court or jury.

                     6 to 7 day jury trial. Jury trial is set to commence on _______________ at _____
   a.m.

                      c.       Identify pretrial proceedings, if any, that the parties believe may be more
                      efficiently or economically conducted in the District Court’s facilities at 212 N.
                      Wahsatch Street, Colorado Springs, Colorado 80903-3476; Wayne Aspinall U.S.
                      Courthouse/Federal Building, 402 Rood Avenue, Grand Junction, Colorado 81501-
                      2520; or the U.S. Courthouse/Federal Building,103 Sheppard Drive, Durango,
                      Colorado 81303-3439.

                     None.
                                12. NOTICE TO COUNSEL AND PRO SE PARTIES

           The parties filing motions for extension of time or continuances must comply with
    D.C.COLO.LCivR 6.1(c) by submitting proof that a copy of the motion has been served upon the
    moving attorney's client, all attorneys of record, and all pro se parties.

            Counsel will be expected to be familiar and to comply with the Pretrial and Trial Procedures or
    Practice Standards established by the judicial officer presiding over the trial of this case.

               With respect to discovery disputes, parties must comply with D.C.COLO.LCivR 7.1(a).

           Counsel and unrepresented parties are reminded that any change of contact information
    must be reported and filed with the Court pursuant to the applicable local rule.

                                  13. AMENDMENTS TO SCHEDULING ORDER

               This scheduling order shall be amended only upon a showing of good cause.




                                                          11
   3147062v1
Case 1:18-cv-01730-REB-SKC Document 44 Filed 01/22/19 USDC Colorado Page 12 of 13




    DATED at Denver, Colorado, this                day of                  , 2019.

                                                                 BY THE COURT:




                                                                 United States Magistrate Judge


    APPROVED:

   s/ Christopher J. Brennan                             s/ Adam P. O’Brien
    Christopher J. Brennan                              Adam P. O’Brien
    Bauman Loewe Witt & Maxwell, PLLC                   William. D. Healy
    8765 E. Bell Road, Suite 210                        Wells, Anderson & Race, LLC
    Scottsdale, AZ 85260                                1700 Broadway, Suite 1020
    Tel.: 503-446-3373                                  Denver, CO 80290
    Email: cbrennan@blwmlawfirm.com                     Tel: 303-830-1212
                                                        Email: aobrien@warllc.com; whealy@warllc.com

   Attorney for Plaintiff Philadelphia Indemnity        Attorney for Defendants Textron Specialized Vehicles, Inc.
   Insurance Company                                    and Textron Inc.

   APPROVED:

   s/ Lily Nierenberg
   Brett Godfrey
   Lily Nierenberg
   Godfrey Johnson, P.C.
   9557 S. Kingston Ct.
   Englewood, CO 80112
   Telephone: (303) 228-0700
   E-mail: godfrey@gojolaw.com; nierenberg@gojolaw.com

   Attorney for Third-Party Defendant Curtis Instruments, Inc.




                                                            12
   3147062v1
Case 1:18-cv-01730-REB-SKC Document 44 Filed 01/22/19 USDC Colorado Page 13 of 13




                                        CERTIFICATE OF SERVICE


               I hereby certify that on this 22nd day of September, 2018, I electronically filed the

   foregoing SCHEDULING ORDER with the Clerk of the Court by using the CM/ECF system

   which will send a Notice of Electronic Filing to the following counsel:


   Adam P. O’Brien
   Wells, Anderson & Race, LLC
   1700 Broadway, Suite 1020
   Denver, CO 80290
   Telephone: (303) 830-1212
   E-mail: aobrien@warllc.com
          Attorneys for Defendants


   s/ Christine Coito
   Christine Coito
   E-mail: ccoito@blwmlawfirm.com




                                                        13
   3147062v1
